Citation Nr: 1219965	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  06-06 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to February 1969.  The Veteran passed away in October 2002, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  An October 2002 certificate of death lists the Veteran's immediate cause of death as acute myocardial infarction due to or as a consequence of coronary artery disease.  Other significant conditions contributing to death but not resulting in the underlying cause included multiple sclerosis and tobacco abuse.

2.  At the time of the Veteran's death, service connection was in effect for a postoperative duodenal ulcer.

3.  The weight of the probative evidence of record does not show that the cause of the Veteran's death was related to his active military service or to a service-connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Upon receipt of a substantially complete application for benefits, VA must notify the appellant of what information or evidence is needed in order to substantiate the claim, and it must assist the appellant by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With regard to the appellant's claim for entitlement to service connection for the cause of the Veteran's death, prior to an April 2012 readjudication of the claim, letters dated in July 2004, March 2006, May 2008, and January 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev.'d on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (2009).  Further, the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009). 

The duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Also, the RO contacted E.B., M.D., the Veteran's physician who submitted an etiological opinion, and on two occasions request copies of the Veteran's private medical 

treatment records, as well as explanation and rationale supporting Dr. E.B.'s opinion.  However, Dr. E.B. did not respond to the RO's requests.  The RO provided notice of these facts to the appellant.  Under the circumstances, VA has met its duty to assist in requesting the private treatment records and a supplemental opinion from Dr. E.B.  38 C.F.R. § 3.159(c)(1).  In addition, VA obtained a medical opinion addressing the etiology of the cause of the Veteran's death.  In that regard, the September 2011 medical opinion is adequate in this case, as it provides sufficient explanation and rationale to support the conclusion that the cause of the Veteran's death is not related to his active duty service or to a service-connected disorder.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The appellant has not indicated that she found the opinion inadequate in any way.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant contends that entitlement to service connection for the cause of the Veteran's death is warranted because multiple sclerosis was a contributing cause of the Veteran's death, and was present during his active duty service "or within the seven-year presumptive period for service-connection."

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 

38 C.F.R. § 3.303(a).  Service connection for multiple sclerosis will be presumed when it becomes manifest to a degree or 10 percent or more within seven years from the date of separation from service.  38 C.F.R. § 3.307(a)(2) (2011).  Moreover, service connection for arteriosclerosis and organic heart disease will be presumed if it is manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2011).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c).

The Veteran died in October 2002 at the age of 57.  The certificate of death reported the immediate cause of death as acute myocardial infarction due to or as a 

consequence of coronary artery disease.  Multiple sclerosis and tobacco abuse were listed as other significant conditions contributing to death but not resulting in the underlying cause.  

At the time of the Veteran's death, service connection was in effect for a postoperative duodenal ulcer, evaluated as 40 percent disabling.  

The Veteran's service treatment records are negative for any findings or diagnoses of coronary artery disease or multiple sclerosis.  The Veteran's August 1965 entrance examination reflects that heart and neurologic examinations were normal.  In a report of medical history, completed at that time, the Veteran denied a history of dizziness or fainting spells, shortness of breath, pain or pressure in chest, palpitation or pounding heart, high or low blood pressure, and paralysis.  A March 1968 annual examination indicates that heart and neurologic evaluations were normal.  In a report  of medical history, completed at that time, the Veteran denied a history of dizziness or fainting spells, shortness of breath, pain or pressure in chest, palpitation or pounding heart, high or low blood pressure, and paralysis.  In January 1969, the Veteran underwent a medical board for a duodenal ulcer and was discharged from service shortly thereafter.  A January 1969 report of medical examination reflects that heart and neurologic examinations were normal.  

Private medical treatment records from February 1983 through March 1998 reveal diagnoses of and treatment for arteriosclerotic heart disease and myocardial infarction.  A January 1989 chest x-ray showed the heart was within normal limits.  

In July 1996, the Veteran was admitted to the hospital with complaints of heavy mid-chest discomfort, with shortness of breath and nausea while mowing the grass that morning.  The Veteran reported that he "never had a similar episode of pain in 

the past."  The Veteran indicated that his family history was positive for heart disease and also noted that he smoked two packs of cigarettes a day.  The diagnosis was acute anterior myocardial infarction.  A July 1996 chest x-ray revealed nonspecific accentuation of the bronchovascular markings, raising the question of mild or borderline congestive failure.  

An October 1996 private treatment record notes that the Veteran was admitted to the hospital that July, where he had a stent placed following a myocardial infarction.  Another October 1996 treatment record indicates that the Veteran was 11 weeks out from his anterior myocardial infarction and intervention, and had no obvious angina, but felt chronically tired.  The record notes that a recent stress thallium study showed evidence of anterior and septal ischemia, with no angina symptoms on the treadmill and no diagnostic ST changes.  The physician reported that the Veteran likely had restenosed, though it was not apparent that critical stenosis had redeveloped.  In November 1996, the Veteran underwent a left-sided heart cathertization, coronary angiography, and left ventriculography.  The diagnoses included recurrence of angina 3.5 months post percutaneous transluminal coronary angioplasty stenting for an acute anterior wall myocardial infarction of the left anterior descending artery and coronary artery disease, status post percutaneous transluminal coronary angioplasty stenting of the left anterior descending artery.  After the procedure, the impression was status post previous anterior myocardial infarction with rescue percutaneous transluminal coronary angioplasty stenting of the proximal left anterior descending artery beyond the first diagonal, and recurrent shoulder and back pain with an abnormal stress thallium study.  A December 1996 private treatment letter reported that the Veteran's cathertization did not show significant restenosis, and that the etiology of his left upper chest pain was unclear.  An April 1997 treatment letter indicated that the Veteran had no recurrence of the symptoms that characterized his previous heart disease.  

An October 1997 record reflects a diagnosis of history of myocardial infarction, status post angioplasty.  A March 1998 treatment record indicates that the Veteran had no recurrence of chest discomfort or shortness of breath, and that he was taking medication for his heart disease.  A May 1998 record shows a diagnosis of status post arteriosclerotis heart disease.  An October 1998 private treatment record reported that the Veteran was not experiencing angina and that he had no other specific cardiac-related complaints.  

An April 1999 private treatment record reflects that the Veteran had left arm pain, but that it was not reproducible on the treadmill during a stress thallium test.  A thallium scan showed a fixed small anteroapical perfusion abnormality consistent with a scar, with no evidence of exercise induced ischemia.  The Veteran's exercise capacity was less than predicted, with complaints of fatigue and dyspnea.  Another April 1999 record indicates that the Veteran had atypical musculoskeletal-type left arm pain but no recurrence of chest pain.  The record notes that the Veteran's cholesterol and triglycerides dropped and that his high-density lipoprotein increased.  

An April 2000 private treatment record reflects that the Veteran reported recurring left upper back pain that he thought might be a recurrence of angina.  He described worsening of the discomfort in the left arm and associated weakness with the grip in both hands.  There was no associated shortness of breath.  An electrocardiogram showed normal sinus rhythm and no changes for ischemia or recent infarct.  The physician noted that the symptoms might have a cardiac basis.  

A June 2000 magnetic resonance imaging scan (MRI) of the Veteran's brain revealed foci of white matter which signaled abnormality within the bilateral cerebral hemisphere white matter, with a differential diagnosis including ischemic 

disease, Lyme disease, or even demyelinating disease.  The physician stated that in light of cervical spine findings, demyelinating disease, such as multiple sclerosis, must be considered.  The report indicated that the Veteran reported a history of transient ischemic attack, left arm weakness, pain in the shoulders and neck, headache, and left hand numbness since January 1999.  A June 2000 MRI of the cervical spine revealed multilevel cervical spondylosis, with a cord signal abnormality extending from C2-C3 to the C3-C4 levels.  A November 2000 MRI of the brain revealed signal abnormality within the bilateral cerebral hemisphere white matter, as well as right frontal gray matter overall, appearing unchanged with the exception of two new foci within the left frontal white matter and a small area of signal abnormality involving potentially the left mastoid and inner ear region.  The differential diagnosis was ischemic disease as can be seen with a vasculitis, Lyme disease, or demyelinating disease such as multiple sclerosis.

June 2000 electromyography and nerve conduction studies revealed abnormal nerve conduction studies of the left upper and lower extremities, with a normal electromyography.  The Veteran showed findings consistent with a diffuse patchy demyelination throughout his nerves.  There was no evidence of tarsal tunnel syndrome or true median neuropathy at the wrist.  There was no evidence of compression neuropathy, but there was sensorimotor neuropathy.  No radiulopathy or myopathy was noted.

An October 2000 private treatment record reflects diagnoses of history of coronary artery disease, with previous percutaneous transluminal coronary angioplasty and multiple sclerosis.  

In December 2000, the Veteran filed a claim for entitlement to service connection for multiple sclerosis, noting that he was "diagnosed June 19, 2000."  Service 

connection for multiple sclerosis was denied by a May 2001 rating decision as the evidence did not show a diagnosis of multiple sclerosis or that multiple sclerosis was present to a degree of 10 percent within seven years of discharge from service.  

In a February 2001 private treatment record, the Veteran reported that he was being treated for multiple sclerosis and that two new lesions were discovered.  The diagnoses included coronary artery disease, with percutaneous transluminal coronary angioplasty and multiple sclerosis.  An April 2001 treatment record reflects that the Veteran's cardiac status seemed stable, but that he was aware of skipped beats earlier that year.  The Veteran reported that multiple sclerosis had been diagnosed.  He had no symptoms of heart failure.  Examination did not show anything to raise concern and there was no evidence of heart failure or active ischemic heart disease.

In August 2001, entitlement to service connection for multiple sclerosis was again denied, finding that the evidence did not show that multiple sclerosis was incurred in or aggravated by military service, or that it was present to a degree of 10 percent within seven years of discharge from service.

A June 2001 treatment record reflects diagnoses including history of coronary artery disease, with percutaneous transluminal coronary angioplasty, and multiple sclerosis.  An October 2001 private treatment record reported that the Veteran was stable from a cardiac standpoint and that his multiple sclerosis symptoms were "largely unchanged."  In December 2001, the Veteran complained of increasing shortness of breath, with no associated chest discomfort or palpitations.  An electrocardiogram was normal.  The physician indicated that the Veteran's symptoms did not represent heart failure or to be cardiac in origin.

In October 2002, the Veteran was admitted to the hospital with complaints of aching chest pain going into both arms and his neck.  He also reported nausea and sweating.  The Veteran noted a history of myocardial infarction in 1976 and 1996, with stent placed in 1996.  He stated that he smoked two packs of cigarettes per week.  Chest x-rays showed an enlarged heart and mild vascular congestion.  His electrocardiogram showed an inferolateral myocardial infarction with marked ST elevation in his inferior leads and also slightly in V5 and V6.  There was some reciprocal anterior depression in V1 and II.  The Veteran underwent rigid left heart cathertization, coronary angiography, percutaneous transluminal coronary angioplasty and stenting, and AngioJet thrombectomy of the right coronary artery and repeat right coronary angiography, AngioJet thrombectomy, balloon angioplasty, and insertion of intra-aortic balloon pump.  The diagnoses included acute inferior myocardial infarction, cardiogenic shock, congestive heart failure, respiratory failure, and history of multiple sclerosis.  After surgery, the Veteran developed worsening congestive heart failure, with transient atrial flutter.  He required intubation and developed renal failure.  Thereafter, the Veteran became asystolic, with ventricular fibrillation.  The Veteran became unresponsive to efforts at resuscitation, and was pronounced dead.  The Veteran's family refused autopsy.  The cause of death was listed as "[v]entricular fibrillation."

In June 2004, the Veteran's neurologist, E.B., M.D., submitted a private treatment letter.  She stated that she first met the Veteran in May 2000, and that he was referred to her due to complaints of numbness and weakness in his left arm since January 1999.  The Veteran reported difficulty picking up small objects with his left hand and found that his hand would start to shake if he held anything of weight.  The Veteran was also experiencing numbness in his right shoulder region.  The Veteran reported an episode in the late 1960s or early 1970s when his legs became weak and he was unable to stand or walk for a couple of weeks.  He noted that his symptoms slowly improved spontaneously, and he had a full recovery of leg function.  The Veteran noted that in February 1979, he had an episode of left-sided 

numbness and weakness involving both the arm and the leg.  Dr. E.B. stated that neurological examination performed in May 2000 confirmed mild weakness in the left upper extremity, and the Veteran had developed a frozen left shoulder.  A mild tremor, bilaterally, worse on the left than on the right, appeared to be an action tremor.  Dr. E.B. stated that an MRI of the brain and cervical spine yielded a diagnosis of multiple sclerosis based on multiple areas of white matter signal abnormality in both the brain and the cervical spine, and that a subsequent MRI of the brain with contrast did not show any enhancement of these lesions, "suggesting that they were old rather than new and active."  Dr. E.B. concluded that the Veteran "had probably been suffering from multiple sclerosis throughout his entire adult life, including his time in the Air Force."  Dr. E.B.'s opinion was based on the Veteran's report that he recalled an "episode of leg weakness occurring in the late 1960s or early 1970s, and the MRI certainly suggests that there are a multitude of old lesions in the central nervous system.  I believe that the disease was present from the 1960s onward."  Dr. E.B. included copies of the June 2000 MRI reports of the cervical spine and brain, as well as nerve conduction studies to support her opinion.

In December 2008, a VA opinion was obtained.  After reviewing the Veteran's claims file and Dr. E.B.'s opinion, the examiner stated that it could not be determined if the Veteran truly had multiple sclerosis based on the available information and the inability to examine the Veteran, but that even if he had multiple sclerosis, Dr. E.B.'s "contention that multiple sclerosis had developed in the Air Force is pure speculation."  The examiner explained that there was no objective evidence in the medical records that the Veteran developed multiple sclerosis during active duty.  The examiner noted that Dr. E.B. based her opinion on the Veteran's "unconfirmed report" of an episode of leg weakness occurring in the late 1960s or early 1970s, but that the service treatment records do not mention this 

episode of leg weakness or any other symptoms.  The examiner concluded that the Veteran's "[m]ultiple sclerosis did not cause or contribute to the veteran's death."  The examiner explained that the Veteran died of ventricular fibrillation after a myocardial infarction, and stated that multiple sclerosis affected the central nervous system and not the heart.  The examiner concluded that "[m]ultiple sclerosis does not cause myocardial infarctions, congestive heart failure, or cardiac arrhythmias like ventricular fibrillation."  

In a September 2011 addendum, the examiner who provided the December 2008 opinion stated that the claims file was reviewed and "agree[d] with the opinion stated."  Another VA examiner also provided an addendum in September 2011, and reported that after reviewing the Veteran's claims file, his "opinion is exactly the same as the report of . . . [December 2008].  Multiple sclerosis did not contribute to the veteran's death."

After a thorough review of the evidence of record, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  The evidence does not show, and the appellant does not contend, that the Veteran's service-connected duodenal ulcer caused or substantially or materially contributed to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The evidence of record also does not demonstrate that cardiovascular disease or multiple sclerosis were incurred in active duty service, or could be presumed to have been so incurred.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312.

The Veteran's service treatment records are negative for any complaints or diagnoses of a cardiovascular disease or multiple sclerosis.  The first evidence of cardiovascular disease was in February 1983, approximately 14 years after the Veteran's discharge from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 

(1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  There is no evidence indicating that the Veteran had cardiovascular disease during active duty service or that his cardiovascular disease was otherwise related to his active duty service.  

Although there are competing medical opinions of record as to whether the Veteran had multiple sclerosis during active duty service, the Board affords more probative value to the December 2008 VA examiner's opinion that the Veteran did not have multiple sclerosis during active duty service.  In that regard, in a June 2004 private medical opinion, Dr. E.B. concluded that the Veteran "had probably been suffering from multiple sclerosis throughout his entire adult life, including his time in the Air Force" and that the Veteran's multiple sclerosis "was present from the 1960s onward."  Dr. E.B.'s opinion was based on the Veteran's report that he had an episode of leg weakness occurring in the late 1960s or early 1970s as well as the June 2000 MRI report showing old lesions in the central nervous system.  In contrast, in a December 2008 opinion, the VA examiner found that, after review of the claims file, it could not be determined if the Veteran truly had multiple sclerosis based on the available information, and that Dr. E.B.'s "contention that multiple sclerosis had developed in the Air Force is pure speculation" citing a lack of objective evidence in the medical records that the Veteran developed multiple sclerosis in service, to include any notation of leg weakness, as reported by the Veteran.  Dr. E.B.'s opinion that the Veteran's multiple sclerosis was present during service is based on examination and interview of the Veteran, including the Veteran's statements that he had symptoms of leg weakness during service, as well as objective medical evidence of old lesions in the brain.  The VA examiner's opinion is based on a consideration of the claims file, which was negative for any 

complaints of multiple sclerosis symptoms during active duty service, as well as the MRI reports and the Veteran's lay statements of leg weakness symptoms.  

Initially, Dr. E.B.'s opinion that the Veteran "had probably been suffering from multiple sclerosis throughout his entire adult life, including his time in the Air Force" is speculative.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative).  Dr. E.B.'s use of the word "probably" lacks the definitive conclusion required for a medical opinion to be considered probative.  A finding of service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102.  

As Dr. E.B.'s opinion did not consider the Veteran's claims file, which is silent as to any symptoms of leg weakness or multiple sclerosis until June 2000, and because Dr. E.B.'s opinion that the Veteran "probably" had multiple sclerosis during his time in active duty service is speculative, the Board does not afford significant probative weight to Dr. E.B.'s opinion.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); see Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  In contrast, as the December 2008 VA opinion considered all of the evidence in the claims file, to include the service treatment records, the MRI reports, and the Veteran's lay statements of symptoms in the late 1960s or early 1970s.  Additionally, the VA examiner provided supporting explanation and rationale for the opinions reached.  Therefore, the Board affords more probative value to the opinion provided by the December 2008 VA examiner.  Id.

Thus, the Board concludes that the probative evidence of record does not show that the Veteran had multiple sclerosis during service or within the seven years after service discharge

Accordingly, as the evidence does not show cardiovascular disease diagnosed within one year of service discharge or multiple sclerosis diagnosed within seven years of service discharge, service connection for the Veteran's death based on cardiovascular disease and multiple sclerosis is not warranted on a presumptive basis.  Id.  

Moreover, the December 2008 VA opinion, that the Veteran died of ventricular fibrillation after a recent myocardial infarction, and that multiple sclerosis affects the central nervous system and not the heart concluded that "[m]ultiple sclerosis did not cause or contribute to the veteran's death."  

With regard to the appellant's assertions that the Veteran's multiple sclerosis was incurred in active duty service, the Board does not find these statements to be competent evidence of the etiology of the Veteran's multiple sclerosis or the cause of his death, as the etiology of a complicated disease process such as multiple sclerosis requires medical diagnosis based on diagnostic tests, which the appellant has not performed and is not trained to perform or interpret.  See Jandreau, 492 F.3d at 1377 (holding that whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  While the appellant's 

statements are competent evidence as to observable symptomatology, the statements provided by the appellant do not report any observable symptoms.  Thus, the appellant's statements are not competent evidence of the etiology of the cause of the Veteran's death.

Accordingly, as there is no competent evidence of record linking the Veteran's fatal disease process to his active military service or to any of his service-connected disabilities, service connection for the cause of the Veteran's death is not warranted. 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the probative evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


